        Case 1:16-cv-00526-BLW Document 81 Filed 04/19/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  JAMES CRYER,
                                                  Case No. 1:16-cv-00526-BLW
                       Plaintiff,
                                                 JUDGMENT
            v.

  IDAHO DEPARTMENT OF LABOR, et
  al.,

                       Defendants.


       In accordance with the Order of Dismissal with Prejudice (Dkt. 80) filed on April

12, 2019,

       NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND

DECREED, that judgment be entered and that this case be dismissed in its entirety, with

prejudice, with each party bearing its own costs and attorney fees.



                                                 DATED: April 19, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 United States District Judge




JUDGMENT - 1
